 460DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 142,UNITED BROTHERHOODOF CARPENTERSAND JOINERSOF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT cause, or attempt to cause, J. L. Simmons Company,Inc., or anyother employer over whom the Board would assert jurisdiction, to discharge ordeny employment to Robert L. Reinero, or any other employee or applicant foremployment in violation of Section 8 (a) (3) of the Act, or otherwise discriminateagainsthim because such employee is not a member of the Respondent Union.WE WILL NOT in any like or related manner restrain or coerce employees orapplicants for employment of J. L. Simmons Company, Inc., or any otheremployer over whom the Board would assert jurisdiction, in the exercise of theirrights guaranteed in Section7 of the Act.WE WILL notify, in writing, the J. L. Simmons Company, Inc., that we have noobjectionsto the hiring or employment of Robert L. Reinero without regard tohis unionmembership.WE WILL notify, inwriting,Robert L. Reinero that we have no objections tohis employment with the J. L. Simmons Company, Inc., and henceforth we willnot coerce or restrain him by unlawfully infringing upon the rightsguaranteedhim by Section 7 of the Act.WE WILL jointly and severally make whole Robert L. Reinero for any loss ofearningshe may havesuffered as a resultof the discrimination against him.LOCAL UNION No. 742, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,Labor Organization.Dated------------------- By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions,they may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7597, or the Board's Subregional Office, Citizen's Building, 225Main Street,Peoria, Illinois,Telephone No. 673-9287.Newspaper Web Pressmen's Union,Local 6, International Print-ing Pressmen and Assistants'Union of North America, AFL-CIO IandThe Evening Star Newspaper Company 2andWashington Lodge No. 193,District Lodge No. 67,InternationalAssociation ofMachinists,AFL-CIO.3CaseNo. 5-CD-110.March 7, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuantto Section 10 (k) of theNational LaborRelations Act following a charge filed by The EveningStar NewspaperCompany, alleginga violation of Section 8(b) (4) (D) of the Act bythe Pressmen.The chargealleges, insubstance, that thePressmen1The name of the Respondent Union,herein called the Pressmen,appears as amendedat the hearing.2 Herein called the Star or the Employer.3 Herein called the Machinists.157 NLRB No. 33. NEWSPAPERWEB,PRESSMEN'S UNION, LOCAL 6, ETC.461threatened, coerced, and restrained the Employer with an object offorcing or requiring the Employer to assign particular work to employ-ees represented by the Pressmen rather than to employees representedby the Machinists.Pursuant to notice, a hearing was held beforeHearing Officer Walter H. Maloney, Jr., on November 23 and 24,1965.All parties appeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to adduceevidence bearing on the issues.The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyaffirmed.The Employer and the Pressmen filed briefs which have beenduly considered.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case, the Board makes the followingfindings :1.The business of the EmployerThe Evening Star Newspaper Company is a District of Columbiacorporation which maintains its principal place of business in theDistrict of Columbia. In the 12^-month period preceding the hearing,a representative period, the Star's gross volume of business exceeded$20,000.It regularly advertises nationally advertised and sold prod-ucts, publishes nationally - syndicated articles and news stories, andships newspapers to points outside the District of Columbia.We findthat The Evening Star Newspaper Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction herein.2.The labor organizations involvedAll parties stipulated, and we find, that the Pressmen and theMachinists are labor organizations within the meaning of Section 2 (5)of the Act.3.ThedisputeA. The workin issueThe work in dispute is the draining and replacing of oil in halfdeckcolor presses in the pressroom of the Star, which work is necessaryin order to effectuate the Star's program of repairing the half decks.B. The basic factsThe Star pressroom contains, 6 presses,and 12 halfdecks.Each"press" consists of a folding machine and several printing "units" andis capable of printing an entire newspaper.A halfdeck is half a regu- 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDlar printing unit. It has one rather than two printing cylinders, andcan print only one side of a newssheet at a time. Two halfdecks aremounted above each press.Each halfdeck has a sealed lubricationsystem, which normally holds from 3 to 5 gallons of oil in its reservoir.The oil is pumped through copper tubes and sprayed over the movingparts.Oil is added through an oil breather cap on top of the reservoir,and is drained through a plughole at the bottom. The act of changingthe oil is, in itself, an unskilled task requiring virtually no training,and consuming no more than 10 to 15 minutes per reservoir.On or about July 30, 1965, one of the halfdecks broke down. It wasdetermined by Star machinists that the breakdown had occurredbecause a cork gasket between the removable inspection plate and thehousing of the oil reservoir had deteriorated, and cork in the oil reser-voir had prevented the proper flow of oil in the machine, causing a drybearing to "freeze" and halt the functioning of the machine.The damaged halfdeck was torn down by the machinists, whoreplaced the wornout parts, drained the oil in the reservoir, cleared or"blew out" the oil tubes, enlarged the spray holes in the tubes, installedfilter screens over the tube ends, substituted a synthetic rubber gasketfor the cork type, and replaced the oil.The Star decided that therewas danger of similar breakdowns on the other 11 halfdecks and toldthe machinists to undertake to repair them by performing the sametask described above on each.After the machinists had completed repair work on their third half-deck and were beginning work on a fourth, the Pressmen registeredtheir complaint, claiming that the work of draining and replacingthe oil in the halfdeck under repair, and the remaining halfdecks,should be performed by employees represented by the Pressmen. Whenthe shop foreman ordered the machinists to continue working on thefourth halfdeck, the Pressmen engaged in an unauthorized workstoppage.The Star thereupon suspended work on the halfdecks untildiscussions were conducted.When the discussions failed to produce asettlement of the dispute, the Star filed the charges in the instant case.Following an injunction obtained by the General Counsel, the Starcontinued the assignment to the machinists.At the time of the hear-ing, the repair program had not yet been completed.C. Contentions of the partiesThe daily routine of a normal "running crew" of pressmen includeschecking press units and halfdecks to ascertain if the oil is at an accept-able level.The balance of the time of a normal running crew isdevoted to operating the presses.On a regular but intermittent basis,pressmen "maintenance crews" are called in for preventive mainte- NEWSPAPER WEB PRESSMEN'SUNION, LOCAL 6, ETC463nance or maintenance adjustments, such as adjusting blankets, settingrollers, and cleaning black fountainsOn rare occasions, a mainte-nance crewhas been called solely tomake normaloil changesThere is no dispute that, once a machine is taken out of service forrepairs,machinists are entitled to perform all aspects of the repairwork, including the draining and replacing of oil, and to make testruns of the machine following repairThere is also no dispute thatthe tasks specified above as performed by pressmen belong to themexclusivelyThe Pressmen contends that its contract with the Employer entitlesit to the work of changing oil in the halfdecksWhile admitting thatmachinists are entitled to perform all work incidental to repairs, itclaims that the changing of the oil in the halfdecks in question is in thenature of preventive maintenance, and not incidental to repair, as thehalfdecks were not "inoperable" when the oil change was called forThe Machinists and the Employer contend that the contract betweenthem entitles employees represented by the Machinists to the work indisputeThey agree that the "changing of oil" is work to which press-men are entitledTheyargue,however, that the work in dispute hereinis not what is ordinarily referred to as the "changing of oil " It is theEmployer's opinion that, if its program is not carried out, the remain-ing halfdecks will be damaged seriously in the near futureThereplacing of gaskets and other wornout parts, blowing out and enlarg-ing of oil lines, installation of oil filters, and cleaning of oil reservoirsare in the nature of repair which is presently necessary on each of thehalfdecksThe Machinists' contract entitles it to "maintain and makeall necessary repairs to all equipment "The draining and replacingof oil involved herein is, according to the Employer and the Machinists,a necessary and integral part of the process of repairing the halfdecks,and is work to which machinists are therefore entitledAn "oilchange" alone would not, at this juncture, prevent the damage con-sidered imminentD Applicability of the statuteThe charge herein alleges a violation of Section 8(b) (4) (D) of theNational Labor Relations Act, as amendedThe record shows, andthe Pressmen does not deny, that, on October 11, 1965, the employeesrepresented by the Pressmen engaged in an unauthorized work stop-page which delayed publication for about 15 minutesFurther, atmeetings with the Employer later that day, and on October 18, 1965,the Pressmen threatened to stop work if the Employer did not assignthe disputed work to employees represented by it 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that there is reasonable cause to believe that a violation ofSection 8(b) (4) (D) has occurred and that the dispute is properlybefore the Board for determination under Section 10(k) of the Act.4D.Merits of the disputeSection 10(k) of the National Labor Relations Act, as amended,requires the National Labor Relations Board to make an affirmativeaward of the disputed work, after giving due consideration to all rele-vant factors.The following factors are asserted in support of theclaims of the parties herein :1.Collective-bargaining agreementsThe Star has delegated its bargaining authority to the WashingtonPublishers Association ofWashington, D.C.The Association hascollective-bargaining agreements with both the Pressmen and theMachinists.The contract with the Pressmen provides, in pertinentpart, the following :"JurisdictionSection 2. (a) It' is understood that this agreement applies tothe pressrooms operated by the Publishers and that the jurisdic-tion of this Agreement extends over all printing presses employedin such pressrooms ... The Union is recognized as the collectivebargaining agency for employees engaged in the operation of saidpresses and the maintenance of said presses...""ManningSection 9. (k) All maintenance shall be performed by sepa-rate maintenance crews ... Maintenance includes among otherthings, changing of oil . . ."The contract with the Machinists provides, in pertinent part, thefollowing :"Section 2.The Company recognizes the Union as the exclu-sive bargaining representative for all Maintenance Machinistscovered by this agreement.The Maintenance Machinists shallmaintain and make all necessary repairs to all equipment .. .except where the same conflicts with the trade rights of other orga-nizations when defined."It appears that neither contract compels an assignment,' and therehave been no Board certifications bearing on the work in dispute.4Theparties do not have an agreed-upon methodfor the voluntaryadjustment of thedispute herein.Although,pursuant to the constitutionof the AFL-CIO, the Pressmenand the' Machinistsare partiesto the AFL-CIO "InternalDisputes Plan," the Employeris not boundthereby.6 See belowour finding that the work in dispute is not an ordinary"oil change " NEWSPAPER WEB PRESSMEN'SUNION,LOCAL 6,ETC4652Company, area, and industry practiceThis is the first time that the Employer has had to makerepairs ofthisnature toits half decks since purchasing them in 1959In 1963,it did change theoil inthe half decks, but the record does not indicateclearly who did the workThe Star is the only news company inWashington that owns half decks, and no "area or industry practice"exists3Relative skills and efficiency of operationAs pointed out,supra,the task of draining and replacing oil in thehalfdecks in question is an unskilled one requiring virtually no train-ingBoth pressmen and machinists can perform such workThe Employer contends that it is more efficient and economical toallow machinists to perform the work rather than pressmenThePressmen does not dispute that the best time to perform the task is atthe beginning of the morning shift, because the machines have then notbeen operating for several hours, and the oil has settled to the bottomof thereservoirsIt is also agreed that Monday or Tuesday morningsare the best days of the week for the workA regular crew of mainte-nancemachinists is always on duty at such times If the work wereperformed by pressmen, the machinists would have to await the dram-ing by pressmenand call them to replace the oil before testing themachines after repairFurther, the Pressmen admitted that it wouldinsist upon a regular maintenance pressmen crew being called forsuch work, and that such crew be paid for a full shift (7 hours)It isagreed that the work of draining and replacing by itself would con-sumeno more than 15 minutes per reserN oir, and the job of completingthe repairs on a halfdeck ordinarily takes from 1 to 2 hoursThus, the Employer points out that it would be both inefficient(because of scheduling problems) and uneconomical (because of pay-mg a two-man crew for 7 hours, rather than utilizing machinists onregular duty) to assign the work to pressmenAlthough the Pressmenclaims to have offered to meet with the Employer to try to work out anarrangement whereby part of a running crew of pressmen could beutilized, no details were given, and such an arrangement would never-theless still demand paying part of the running crew for extra hours ofwork, if the work were to be done at the most desirable and logical timeThe Star's assignment,therefore, was not inconsistent with eitherthe relative skills involved, or with efficiency and economy of operation4Other agreementsOffered in evidencewas a copy of a "letteragreement"between thePressmen andthe Machinists It specifies certern ty pes of adjustmentsand press maintenancethat are egree l to be the work ofthe Pressmen 466DECISIONSOF NATIONAL LABORRELATIONS BOARDIt then recognizes that the Machinists has jurisdiction of "all repairand maintenance work normally performed by Machinists." It doesnot, however, mention "oil changes" or "draining and replacing" of oil.This agreement can be accorded no significant weight in decidingwho is entitled to the work in dispute.CONCLUSION AS TO THE MERITS OF THE DISPUTEUpon consideration of all pertinent factors, we shall assign the workin dispute to machinists. They are at least as skilled in the performanceof the work as pressmen, and the Employer has been satisfied with theefficiency of employing them. The assignment of the disputed work tothem was not inconsistent with the Employer's practice, or area orindustry practice.The rights of the unions involved cannot be decidedan the basis of contract terms.While ordinary oil changes may be in the nature of preventive main-tenance, and work to which the pressmen may well be entitled, we agreewith the Employer that the draining and replacing of the oil involvedherein is an integral part of the overall process of repairing the half-decks at the Star's place of business.We do not agree with the Press-men that repairs such as fall within the jurisdiction of the Machinistscan only become necessary when a machine is inoperable. The mechan-ical alterations necessary to prevent serious and imminent damage tothe halfdecks are in the nature of repair, not simply preventivemaintenance.They can only be performed while the halfdecks are notoperating, though, before the repair is begun, the machines are stilloperable.The Pressmen admits that the entire job performed on thefirst half deck, including the draining and replacing of the oil, wasrightfully performed by machinists, because it had "actually brokendown," but contends that, because the remaining halfdecks wereoperable, i.e., they had not actually broken down, the shutdown of themachines for whatever purpose is preventive maintenance and not inthe nature of repair.We do not agree.We wish to make it clear that this award is limited to the drainingand replacing of oil incidental to the repair program currently beingcarried out on the half decks, and described in detail above. This is theonly dispute before us.We shall, accordingly, determine the existing jurisdictional disputeby awarding the disputed work to machinists represented by theMachinists rather than to pressmen represented by the Pressmen. Inmaking this determination, we are assigning the disputed work to theemployees of the Star who are represented by the Machinists but notto that union or its members. NEW STAR MARKETS, INC.467DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, andupon the basis of the foregoing findings and the entirerecord in thisproceeding, the National Labor RelationsBoard makesthe following Determination of the Dispute.1.Machinists employed by The Evening Star Newspaper Company,who arerepresented by Washington Lodge No. 193, District LodgeNo. 67, International Association of Machinists, AFL-CIO,are en-titledto performthe work of drainingand replacing oil inthe Employ-er's halfdeckpresses atits place of business in Washington, D.C., whilecompleting the halfdeck repair program currentlybeing carried out.2.Newspaper Web Pressmen's Union, Local 6, International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO, isnot entitled, by means proscribed by Section 8(b) (4) (D) of the Act,to force or require The Evening Star Newspaper Company to assignthe above work topressmen.3.Within 10 daysfromthe date of this Decision and Determinationof Dispute, Newspaper Web Pressmen's Union, Local6, InternationalPrintingPressmenand Assistants' Union of North America, AFL-CIO, shall notify the Regional Directorfor Region 5, in writing,whether it will or will not refrain from forcingor requiringThe Even-ing Star NewspaperCompany, by means proscribed by Section 8 (b)(4) (D) of the Act, toassign thework in dispute topressmen ratherthanto machinists.New Star Markets,Inc.andLocal No. 229, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO.Case No. 21-CA-6745.March 8,1966DECISION AND ORDEROn November 29, 1965, Trial Examiner Irving Rogosin issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exami-ner's Decision, supported by an accompanying memorandum.'IThe Respondent limited its exceptions to the remedy recommendedby the Trial Ex-aminer.As urged bythe Respondent,contraryto the TrialExaminer, weshall not orderthe Respondent to reinstate Raul Alvarado inasmuch as the partiesstipulated at thehearing that he has been reinstated.Otherwise,we find no merit in the Respondent'sexceptions.157 NLRB No. 41.221-374-66-vol. 157-31